CaS€ 6217-CV-06832-EAW-|\/|WP

UNITED STATES DISTRICT CoURT
WESTERN DISTR_ICT 0F NEW YoRK

Document 14 Filed 12/19/18 Page 1 of 1

 

SAMUEL 0R_le,
Plaintiff,

V.

CITY OF ROCHESTER, ROCHESTER POLICE

DEPARTMENT, and ROCHESTER POLICE
OFFICER(S), Identities Unknown,

Defendants.

STIPULATION OF
DISMISSAL

' 17-cv-6832 (EAW)

 

IT IS HEREBY STIPULATED AND AGREED by and between the undersigned

counsel for the parties herein, that whereas no party is an infant or an incompetent for whom a

committee or a conservatee has been appointed, and no person not a party has an interest in the

subject matter of this proceeding, this action is hereby dismissed with prejudice

BY_: \/MQ;Qi-DQ»QQ/‘ OM

LELAND' T`. wILLIAMS, Esq. ’
Attorney for Plaintij`
`95 Allens Creek Road
Building 1, Suite 107
Rochester, NY 14618
(585) 292-1110

SO ORDERED:

Dated: , 2018
Rochester, New York

r

THY R. GURTIN, /
CORPORATION COUNSEL
CHRISHOPHER S. NOONE, Esq.

_ Attorneysfor Defendants
30 Church Street, Room 400A
Rochester, NY 14614
(585) 428-6753

 

HON. ELIZABETH A. WOLFORD
U.S. DISTRICT JUDGE

 

 

